DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the water heating circuit" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase “at least one steam generator” in line 18 is unclear if the steam generator is the same or different from the previously recited steam generator.
Regarding claim 14, the phrases “a plurality of steam spraying nozzles” and “at least one steam generator” in the included amendments are unclear if the elements are the same or different from the previously recited elements.
The examiner requests the applicant to review similar clarity issues with respect to the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-10, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Celli US (2003/0147774) in view of Grilli (EP 1,695,620).
In re. claim 1, Celli teaches a steam sprayer for delivering steam onto and beneath an approximately planar field surface (para [0060]), said steam sprayer comprising: a rigid support frame (50, 34a) (fig. 1) for attachment to a powered vehicle (10) to permit movement of the steam sprayer across the field surface in a moving direction of travel on movement of the vehicle (fig. 1); at least  one steam generator (36) to generate and provide steam (para [0141]); a water heating tank (28) connected to each of the at least  one steam generator to provide heated water at a substantially constant pressure (para [0104]); a water storage tank (30) and a connected water pump  to provide water to the water heating circuit of the steam sprayer (means for pumping water into the boiler) (para [0027]); a power source operable to provide power to the water heating tank and each of the at least one steam generator (power generator (4G) powers spark and pumping means) (para [0227]); a plurality of steam spraying nozzles (A2) (para [0048]) each connected to at least one steam generator (36) and rigidly mounted to the support frame in a spaced apart pattern defining a spray width approximately perpendicular to the working direction of travel and wider than the steam spray width of a single one of the steam spraying nozzles (figs. 1-2) (para [0051]), said steam spraying nozzles being oriented substantially downwardly for spraying steam onto and beneath the field surface (fig. 1) (para [0052]) and being operatively connected to the at least one steam generator to receive and spray steam therefrom (para [0048]), whereby in operation the plurality of steam spraying nozzles will spray steam approximately across the entire spray width while the steam sprayer is moved across the field surface (fig. 2); and a powered height adjusting mechanism (348) mounted to the support frame to vertically shift the support frame and adjust the distance between the field surface and the steam spraying nozzles (para [0109], [0142]).  
Celli fails to disclose an air compressor operable to provide compressed air to the water heating tank to pressurize the water heating tank.
Grilli teaches an air compressor (34) operable to provide compressed air to the water heating tank to pressurize the water heating tank (para [0046]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Celli to incorporate the teachings of Grilli to have an air compressor to provide compressed air to the water heating tank to pressurize the water heating tank, for the purpose of utilizing known means for transferring the water from the boiler.
In re. claim 3, Celli as modified by Grilli (see Celli) teach the steam sprayer according to, claim 1, further comprising: at least a pressure sustaining valve (428c) interposed between the at least one steam generator and the water heating tank (fig. 14) (para [0213]).  
In re. claim 4, Celli teaches the steam sprayer according to claim 3 wherein the steam generator (36) is individually connected to the water heating tank (28) (via conduit (36d) (para [0056]).  
In re. claim 8, Celli as modified by Grilli (see Celli) teach the steam sprayer according to claim 1, further comprising: a shroud (C) extending a predetermined distance from the steam spraying nozzles in a rearward direction (fig. 1), said shroud forming an enclosure above the field surface for containing the steam  within the shroud (fig. 3) (para [0112]).  
In re. claim 9, Celli as modified by Grilli (see Grilli) teach the steam sprayer according to claim 1, further comprising: at least a steam pressure and a steam temperature sensor (22) operable to sense pressure and temperature of the steam sprayed from at least one steam spraying nozzle (para [0090]); a processor (20) connected to: the at least a steam pressure and a steam temperature sensor (fig. 9); the power source (50) (fig. 9); the air compressor (32) and a human machine interface (25), the processor being operable to control: provision of power to the water heating tank and each of the at least  one steam generator ; provision of water to the water heating tank; and provision of compressed air to the water heating tank (via actuation means (25)) (para [0034]), in dependence upon: steam pressure and steam temperature data received from the least a steam pressure and a steam temperature sensor (22); and user input data received from  the human machine interface (via actuation means (25)) (para [0034]).  
Celli as modified by Grilli (see Celli) teach the power is connected to the water pump (para [0227]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Celli to incorporate the teachings of Grilli to have the recited sensor and control arrangement, for the purpose of providing automated control of the sterilizing apparatus.
In re. claim 10, Celli as modified by Grilli (see Grilli) teach the steam sprayer according to claim 9, further comprising: a water heating tank pressure and a water heating tank temperature sensor disposed in the water heating tank and connected to the processor to sense pressure and temperature in the water heating tank and to provide water heating tank pressure and water heating tank temperature data to the processor (encompassed by measuring instruments of the boiler) (para [0204]).  
In re. claim 20, Celli teaches a method of delivering steam onto and beneath a field surface (para [0060]), said method comprising the steps of: a. providing a steam sprayer comprising: a rigid support frame (50, 34a) (fig. 1) for attachment to a powered vehicle (10) to permit movement of the steam sprayer across the field surface in a moving direction of travel on movement of the vehicle (fig. 1), cover a span (para [0258]); a plurality of steam spraying nozzles (A2) (para [0048]) mounted to the support frame along the span thereof (figs. 1-2) (para [0051]) and oriented substantially downwardly to spray steam onto and beneath the field surface (fig. 1) (para [0052]); at least one steam generator (28) connected to generate and provide steam (fig. 1) (para [0042]); a water supply (30) operable to provide heated water at a substantially constant pressure to each of the at least one steam generator (means for pumping water into the boiler) (para [0027]); a power source operable to provide power to each of the at least one steam generator (power generator (4G) powers spark and pumping means) (para [0227]); a plurality of steam spraying nozzles (A2) (para [0048]) each connected to at least one steam generator and rigidly mounted to the support frame (fig. 1) in a spaced apart pattern defining a spray width approximately perpendicular to the working direction of travel and wider than the steam spray width of a single one of the steam spraying nozzles (figs. 1-2) (para [0051]), said steam spraying nozzles being oriented substantially downwardly for spraying steam onto and beneath the field surface and being operatively connected to the at least one steam generator to receive and spray steam therefrom (fig. 1) (para [0052]), whereby in operation the plurality of steam spraying nozzles will spray steam approximately across the entire spray width while the steam sprayer is moved across the field surface (fig. 2); and a powered height adjusting mechanism (348) mounted to the support frame to vertically shift the support frame and adjust a distance between the field surface and the steam spraying nozzles (para [0109], [0142]); and b. while moving the steam sprayer across the field surface, providing a substantially constant stream of steam at a pressure in the range of 10 to 150 psi to each of the steam spraying nozzles (5 to 12 bar) (or 72 psi to 174 psi) (para [0217]).  
Celli fails to disclose a span of at least 20 feet to a maximum 200 feet and maintaining a temperature above 110°C.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Celli to have the span of at least 20 feet to a maximum 200 feet, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Doing so allows the sterilizing apparatus to be applied to more of the field surface during movement of the vehicle.
Grilli teaches providing a substantially constant stream of steam at a temperature above 110°C (160°C) (para [0096]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Celli to incorporate the teachings of Grilli to provide a substantially constant stream of steam at a temperature above 110°C, for the purpose of maintaining known steam temperatures at the recited pressure.
In re. claim 21, Celli as modified by Grilli (see Grilli) teaches the method according to claim 20, said method further comprising  the steps of providing at least a steam pressure and a steam temperature sensor (22) to sense pressure and temperature of the steam sprayed from at least one steam spraying nozzle (para [0090]); providing a processor (20) connected to the at least a steam pressure and a steam temperature sensor (22);  the power source (50);  water supply (2); and a human machine interface (25),  whereby said processor can control: provision of power to the at least a steam generator; and  provision of the heated water to the at least a steam generator (via actuation means (25)) (para [0034]); steam pressure and steam temperature data received from the least a steam pressure and a steam temperature sensor (22); and user input data received from the human machine interface (via actuation means (25)) (para [0034]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Celli to incorporate the teachings of Grilli to have the recited sensor and control arrangement, for the purpose of providing automated control of the sterilizing apparatus.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Celli as modified by Grilli as applied to claim 10 above, and further in view of Langshaw (US 5,385,106).

In re. claim 11, Celli as modified by Grilli fail to disclose a water heating tank fill level sensor disposed in the water heating tank and connected to the processor to sense a fill level in the water heating tank and to provide water heating tank fill level data to the processor. 
Langshaw teaches a water heating tank fill level sensor (223, 311) disposed in the water heating tank (fig. 13) and connected to a processor (199) (fig. 12) to sense a fill level in the water heating tank and to provide water heating tank fill level data to the processor (col. 4, ln. 56-65).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Celli as modified by Grilli to incorporate the teachings of Langshaw to have a water heating tank fill level sensor, for the purpose of controlling the water level within the heating tank.
In re. claim 13, Celli as modified by Grilli fail to disclose a water storage tank fill level sensor disposed in the water storage tank and connected to the processor to sense a fill level in the water storage tank and to provide water storage tank fill level data to the processor.  
Langshaw teaches a water tank fill level sensor (223, 311) disposed in the water tank (fig. 13) and connected to a processor (199) (fig. 12) to sense a fill level in the water tank and to provide water tank fill level data to the processor (col. 4, ln. 56-65).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Celli as modified by Grilli to incorporate the teachings of Langshaw to have a water tank fill level sensor, for the purpose of controlling the water level within the storage tank.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Celli as modified by Grilli and Langshaw as applied to claim 11 above, and further in view of Newson et al. (US 6,047,900).

In re. claim 12, Celli as modified by Grilli and Langshaw fail to disclose a hot water pressure sensor and a hot water temperature sensor disposed immediately after the water heating tank and connected to the processor to sense pressure and temperature of the hot water provided to the at least a steam generator and to provide hot water pressure and hot water temperature data to the processor.
Newson teaches a hot water pressure sensor (106) and a hot water temperature sensor (107) disposed immediately after the water heating tank (2) (fig. 7) and connected to the processor to sense pressure and temperature of the hot water provided to the at least a steam generator and to provide hot water pressure and hot water temperature data to the processor (col. 5, ln. 26-38).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Celli as modified by Grilli and Langshaw to incorporate teachings of Newson to have a water temperature and pressure sensor immediately after the water heating tank, for the purpose of providing pressure and temperature data at the exit of the water heating tank.

Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Celli.

In re. claim 14, Celli teaches a steam sprayer operable to deliver steam onto and beneath an approximately planar field surface (para [0060]), said steam sprayer comprising: a rigid support frame (50, 34a) (fig. 1) for attachment to a powered vehicle (10) to permit movement of the steam sprayer across the field surface in a moving direction of travel on movement of the vehicle (fig. 1), covering a span (para [0258]); a plurality of steam spraying nozzles (A2) (para [0048]) mounted to the support frame along the span thereof (figs. 1-2) (para [0051]) and oriented substantially downwardly to spray steam onto and beneath the field surface (fig. 1) (para [0052]); at least one steam generator (28) connected  to generate and provide steam (fig. 1) (para [0042]); a water supply (30) operable to provide heated water at a substantially constant pressure to each of the at least one steam generator (means for pumping water into the boiler) (para [0027]); a power source operable to provide power to each of the at least one steam generator (power generator (4G) powers spark and pumping means) (para [0227]); a plurality of steam spraying nozzles (A2) (para [0048]) each connected to at least one steam generator and rigidly mounted to the support frame (fig. 1) in a spaced apart pattern defining a spray width approximately perpendicular to the working direction of travel and wider than the steam spray width of a single one of the steam spraying nozzles (figs. 1-2) (para [0051]), said steam spraying nozzles being oriented substantially downwardly for spraying steam onto and beneath the field surface and being operatively connected to the at least one steam generator to receive and spray steam therefrom (fig. 1) (para [0052]), whereby in operation the plurality of steam spraying nozzles will spray steam approximately across the entire spray width while the steam sprayer is moved across the field surface (fig. 2); and a powered height adjusting mechanism (348) mounted to the support frame to vertically shift the support frame and adjust a distance between the field surface and the steam spraying nozzles (para [0109], [0142]).  
Celli fails to disclose a span of at least 20 feet to a maximum 200 feet.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Celli to have the span of at least 20 feet to a maximum 200 feet, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Doing so allows the sterilizing apparatus to be applied to more of the field surface during movement of the vehicle.
In re. claim 18, Celli teaches the steam sprayer according to claim 14, further comprising: a shroud (C) extending a predetermined distance from the steam spraying nozzles in a rearward direction (figs. 1 and 3), said shroud forming an enclosure above the field surface to contain the steam therein during operation of the sprayer and application of steam to the field (fig. 3) (para [0112]).  
In re. claim 19, Celli teaches a steam pressure and a steam temperature sensor to sense pressure and temperature of the steam sprayed from at least one steam spraying nozzle (para [0204]);  a processor (central control means) connected to: the at least a steam pressure and a steam temperature sensor; the power source (para [0204]));  water supply (para [0227]); and a human machine interface (428Q),  the processor operable to control:  provision of power to the at least a steam generator (para [0204]); and provision of the heated water to the at least a steam generator ((para [0227]);  in dependence upon: steam pressure and steam temperature data received from the least a steam pressure and a steam temperature sensor (para [0204]); and user input data received from the human machine interface (428Q).  
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647